DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US20100046306) in view of Lee et al (US20140043928). 


Regarding claim 1, Takahashi discloses a device, comprising: a memory cell configured to store a logic state(Fig 1;[0034] memory cell  MC1 comprising  161); a sense component configured to determine the logic state stored on the memory cell during a read operation(Fig 1; [0019, 0035 & 0059-0060] SE11 signals for SA 110 determine a state stored on the memory cell 161 during a read operation)  ; and a circuit comprising a first switching component coupled with a first node(Fig 1;[0045] a circuit 150 comprising a first switching element Tr132 coupled with a first node PDL11) and a second switching component coupled with the first switching component and the sense component(Fig 1; Tr133 coupled with 110 and Tr132), wherein a gate of the second switching component is coupled with the first  high), and WL10 e.g., MC1 receives a limit voltage e.g., Low). 
However, Takahashi does not disclose the circuit configured to receive a first voltage from the memory cell that is associated with the logic state at the first node and output a second voltage to the sense component.
In the same field of endeavor, Lee discloses the circuit configured to receive a first voltage from the memory cell that is associated with the logic state at the first node and output a second voltage to the sense component (FIG 2; [0056 & 0058-0059] discloses receiving a first voltage e.g., low logic value from the memory cell to be read from with low logic state at the node of SABL e.g., the voltage coming from VDD from PM21 is being receiving at the node of SABL, and output a second voltage e.g., high logic value inverted by 140 at output e.g., DATA node). 
Takahashi and Lee are analogous art because they are all directed to a DRAM memory device, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Takahashi include Lee because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Lee to include having a first voltage and output a second voltage in the teaching of Parkinson for the benefit avoiding a lower current flowing in the memory cell that causes transistors to be enlarged which causes a limited current sensing during read operation. ([0031] Lee). 
Regarding claim 2, Takahashi discloses wherein the first switching component is configured to selectively couple the sense component with the first node during the read operation based at least in part on the logic state stored on the memory cell (Fig 2; [0063-0064] when PDL11 is low, Tr133 is off, SE11 is High, and WL10 e.g., MC1 receives High voltage). 
Regarding claim 3, Takahashi discloses wherein the first switching component is configured to selectively couple the sense component with the first node after the memory cell transfers a first charge indicative of a high logic state to the first node (Fig 2; WL10 is ON e.g., high logic state between t3-t4)
Regarding claim 4, Takahashi discloses wherein the second switching component is configured to reduce the voltage associated with the charge for the sense component during the read operation (Fig 2; time t2-t3; Se receives a reduce voltage of Low).
Regarding claim 5, Takahashi discloses wherein: the first switching component comprises a  metal oxide semiconductor (MOS) field effect transistor (FET)  (Fig 1; Tr132 is a PMOS transistor) and the second switching component comprises an n-type metal oxide semiconductor (NMOS) field effect transistor (FET)(Fig 1; Tr133 is NMOS transistor); and the PMOS FET and the NMOS FET are arranged in a serial configuration (Fig 1; Tr132 and Tr133 are arranged in serial configuration). 
However, Takahashi does not discloses the first switching component comprises a p-type metal oxide semiconductor (PMOS) field effect transistor (FET). 
In the same field of endeavor, Takahashi in the background section [0013] discloses NMOS and PMOS transistors receiving voltage, therefore according to the MPEP 2144 (the particular placement of a conductivity type was held to be an obvious matter of design choice). 
Therefore, having a PMOS transistor with NMOS transistor is held obvious for benefit of a better semiconductor device.  
Regarding claim 6, Takahashi discloses wherein the PMOS FET is configured to selectively transfer, based at least in part on the logic state stored on the memory cell and aPage 2 of 9App. No. 15/962,938PATENT Response dated December 19, 2019Reply to Office Action dated November 4, 2019threshold voltage of the PMOS FET(Fig 1; [0013] discloses PMOS when a power supply VDD drops, it is a threshold voltage of PMOS transistor), the charge of the memory cell to the sense component in response to a second voltage being applied to a gate of the PMOS FET (Fig 1; PDL11 voltage being applied to the gate of Tr132 e.g., low). 
Regarding claim 7, Takahashi discloses wherein: the PMOS FET, based at least in part on a second voltage applied to a gate of the PMOS FET(Fig 1; PDL11 voltage High) , is configured to be activated when a third voltage is present at the first node(voltages at t1 and t5) and not to be activated when a fourth voltage is present at the first node(voltage at t2-t4); and the third voltage at the first node corresponds to a high logic state of the memory cell and the fourth voltage at the first node corresponds to a low logic state of the memory cell (t1 and t5 is at high logic and t2-t4 are low logic states). 
Regarding claim 8, Takahashi discloses wherein: the NMOS FET is configured as a source-follower to down convert the voltage associated with the charge to a second voltage that is within an operation voltage of the sense component(Fig 1;[0045]discloses a source follower to down convert  unit 150 with a second voltage PDG11) ; and the second voltage is lower than the voltage associated with the charge by an amount corresponding to a threshold voltage of the NMOS FET (Fig 2; voltage on 150 PDG11 is low associated voltage on PDL11 at time t1 and t5). 
Regarding claim 9, Takahashi discloses wherein the circuit further comprises a third switching component coupled with the sense component and the second switching component(Fig 1; Tr131), wherein the third switching component is configured to dampen a coupling noise between the sense component and the second switching component (Fig 1; [0042] discloses PDL11 is high, D11 and Db11 are short circuits, which Tr131 and Tr133 are on, wherein equalizing is performed, e.g., damped a coupling noise between SA and Tr133). 

Regarding claim 10, Takahashi discloses wherein the sense component is configured to operate at a first voltage that is lower than a second voltage at which the memory cell is configured to operate (Fig 2; [0017] VPP having a higher voltage (t2-t4) and lower voltage (t1)). 
Regarding claim 11, Takahashi discloses wherein: the circuit is configured to couple the sense component with the memory cell when the memory cell transfers a first charge indicative of a high logic state to the first node during the read operation(Fig 2; [0063-0064] when PDL11 is low, Tr133 is off, SE11 is High, and WL10 e.g., MC1 receives High voltage); andPage 3 of 9App. No. 15/962,938PATENTResponse dated December 19, 2019 Reply to Office Action dated November 4, 2019the circuit is configured to isolate the sense component from the memory cell when the memory cell transfers a second charge indicative of a low logic state to the first node during the read operation (Fig 1-2; [0046] discloses the memory cell MC1 comprising e.g., parasitic capacitances is discharged  from  D11 and DB11 wherein having a low logic state (L)). 

Response to Arguments
Applicant's arguments in regards to 103 rejection have been fully considered but they are not persuasive. Applicant’s arguments, see the remarks section page 8, filed on 01/04/2021, with respect to the rejection(s) of claim(s) 1 under 103(1), applicant has stated that “Takahashi does not teach or suggest a "circuit configured to receive a first voltage from the memory cell that is associated with the logic state at the first node and output a second voltage to the sense component, wherein the second voltage is less than the first voltage," as recited in independent claim 1”. However, the examiner respectfully disagreed.  In regards to claim 1, nowhere in the claim languages mention/distinguished how the connection between switches components and the nodes are connected, except that it is coupled. All those components in circuit are coupled to each other in order for the device to operate. The  languages in claim 1 must be distinguished by claiming the direct connection between each components and the nodes, e.g., “a gate of the second switching component is couples with the first node” has to claim a direct coupling between the gate of the second switching component and the first node without having any other components in between.  For the above reason, under BRI, the word Takahashi et al in view of Lee et al is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's for example,   Taddeo et al (US20060158946 FIG 2 discloses a gate of second switch M5 coupled with the first switch M3 and the sensing circuit 16) This clearly shows how the word coupling can used under BRI .
Miyakawa et al (US5095461 FIG 4 clearly shows the gate of 25 connected to the node of NB). 

Matsuoka et al (US20050024967 FIG 3) & Park et al (US6999345 FIG 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MUNA A TECHANE/Primary Examiner, Art Unit 2827